  Case: 1:19-cv-02181-SL Doc #: 11-1 Filed: 01/13/20 1 of 1. PageID #: 40




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

DAVID HALL, et al,                         :
                                           :
              Plaintiffs,                  :    Case No. 1:19-cv-2181
                                           :
       v.                                  :
                                           :
FLASHOVER MAINTENANCE, LLC,                :    Judge Sara Lioi
et al.,                                    :
                                           :
              Defendants.

                               [PROPOSED] ORDER

       This matter is before the Court on Defendants unopposed motion for a fourteen

(14) day extension of time in which to move or plead in response to the Complaint. For

good cause shown, Defendants’ motion is Granted. Defendants shall respond to the

Complaint on or before January 27, 2020.

IT IS SO ORDERED.


                                                  _____________________
                                                  Judge Sara Lioi




                                           3
